*643The record demonstrates conclusively that defendant did not own the property that abutted the sidewalk on which plaintiff tripped and fell, and was therefore not responsible for maintaining it in a reasonably safe condition (see Administrative Code of City of NY § 7-210; Montalbano v 136 W 80 St. CP, 84 AD3d 600, 602-603 [1st Dept 2011]).
Plaintiffs proposed amendment of his bill of particulars to allege that defendant made special use of the sidewalk is unsupported by evidence that the sidewalk was subject to defendant’s control (see Balsam v Delma Eng’g Corp., 139 AD2d 292, 298 [1st Dept 1988], lv dismissed in part, denied in part 73 NY2d 783 [1988]). Plaintiffs evidence shows merely that many people, including some of defendant’s tenants, use the sidewalk to exit a de facto parking lot on a nearby abandoned dirt road.
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Friedman, J.P., Acosta, Renwick, Richter and Román, JJ.